             Case 8:20-cv-02477-CEH-CPT Document 1-1 Filed 10/23/20 Page 1 of 7 PageID 4
   Filing # 113670785 E-Filed 09/21/2020 11:33:01 AM

                                            STATE OF FLORIDA
                          IN THE CIRCUIT COURT FOR THIRTEENTH JUDICIAL CIRCUIT
                                     HILLSBOROUGH COUNTY, FLORIDA
                                            CIVIL LAW DIVISION


        ROY A. DAY,
              Plaintiff

        VS.                                                C.A. No.

        DONALD J. TRUMP,
        GEORGE ERVIN PERDUE, III,
            Defendants




                                                 COMPLAINT



              COMES NOW, ROY A. DAY, Plaintiff, complaining of Defendants, and for cause of action

        would show unto the Court the following:




              1. Plaintiff, ROY A. DAY, is a citizen of the United States of America and a resident of

        the State of Florida.

              2. Defendant Donald J. Trump (hereafter, Defendant “DJT”) now is, and at all time

        herein mentioned was, duly appointed, and/or elected, employed, and acting as the

        President of the United States.

              3. Defendant George Ervin Perdue, III, (hereafter, Defendant “GP)” now is, and at all

        times herein mentioned was, duly appointed, and employed, and acting as Secretary of

        Agriculture for the United States of America. Each and all of the acts of Defendant “GP” set

        forth herein were done by him acting individually and in concert, under the pretense of the


        ( Page 1 of 7 ) (SEPTEMBER 21, 2020 ) ( DOC: COMPLAINT: ROY A. DAY VS. DONALD J. TRUMP )




9/21/2020 11:33 AM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 1
              Case 8:20-cv-02477-CEH-CPT Document 1-1 Filed 10/23/20 Page 2 of 7 PageID 5


        statutes, ordinances, regulations, customs, and usages of the United States, and by virtue

        of, and under the authority of, his office as Secretary of Agriculture.

            4. In effecting the unlawful conduct complained of hereinafter, the aforesaid

        Defendants acted in concert and conspiracy with other persons or individuals, whose

        names and identities are not at this time known to Plaintiff, which said persons are

        hereafter referred to as agents and servants and co-conspirators and employees of the

        United States.

            5. This is an action for declaratory judgment pursuant to Florida’s Declaratory

        Judgment statutes, for the purpose of determining a question of actual controversy between

        the parties as hereinafter more fully appears, specifically, the constitutionality pertaining to

        the acts of Defendants against Plaintiff.

            6. Plaintiff sent a letter to Defendants pursuant to the COVID-19 issue as related to

        the “food chain” in the United States (See Exhibit “1” attached hereto and by reference

        incorporated herein), specifically, a “secure” “food chain” is presently “compromised” in the

        United States, and the various States, with “microbial, infectious diseases” being

        transmitted on “returned” “food items” (perishable, and non-perishable). Defendants refused

        and continued to refuse to timely entertain the aforesaid Exhibit “1” and to notify Plaintiff of

        the action taken to secure the “food chain” in the United States so NO “microbial, infectious

        diseases,” including but not limited to, COVID-19, would be transmitted in the “food chain.”

        NOTE: Ninety Percent (90%) of “microbial, infectious diseases” are transmitted via the “food

        chain,” and NOT via “hand mode,” or “airborne” mode. A citizen can wash their hands one

        thousand times per day, and where a mask three hundred sixty-five days a year and

        twenty-four hours a day, but will not be protected from COVID-19, or any other “microbial,

        infectious disease” since the transmission will most likely be via a “food chain”

        transmission.


        ( Page 2 of 7 ) (SEPTEMBER 21, 2020 ) ( DOC: COMPLAINT: ROY A. DAY VS. DONALD J. TRUMP )




9/21/2020 11:33 AM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 2
              Case 8:20-cv-02477-CEH-CPT Document 1-1 Filed 10/23/20 Page 3 of 7 PageID 6


            7.   To secure the “food chain,” as stated in the attached Exhibit ‘1,” Plaintiff requested

        that NO FOOD item be returned to the food vendor once the “food” item has been bought

        and sold! A food vendor has NO KNOWLEDGE where the food item has been stored, or

        placed, or used, or … (it is a nightmare to think food items citizens are purchasing have

        been returned to a food vendor and replaced on the shelf to be sold again).



        Know before you GO!   sm1

        If you do not KNOW,
        Do not GO!


            As reflected in the aforesaid “service mark,” if a citizen does not know what “food” item

        the citizens needs or wants, then the citizen should not go to a food vendor. When a citizen

        knows what food item the citizen needs and wants, then the citizen should go to the “food”

        vendor. NO FOOD ITEM CAN BE RETURNED TO A FOOD VENDOR TO PREVENT THE

        FOOD CHAIN FROM BEING “COMPROMISED.”



            8.   Further, “consumer products” (not food products) that have been bought at a retail

        outlet/vendor, should not be returned to the retail outlet, and/or vendor, but returned to

        the “manufacturer” to have the item “sanitized” before the item is provided to another

        citizen. This procedure will prevent the transmission of “microbial, infectious diseases”

        between citizens, specifically, “cross-contamination.”

            9. With no response from Defendants, and with NO action taken on the “food chain”

        being placed in a secure and uncompromised mode as reflected in the attached Exhibit “1,”

        constitutes a violation of Plaintiff's right of due process and equal protection of the law,

        violating the Fifth Amendment to the Constitution of the United States, and deprived



        _____________________________________________________________
        
          Service Mark – Know Before You Go!
        ( Page 3 of 7 ) (SEPTEMBER 21, 2020 ) ( DOC: COMPLAINT: ROY A. DAY VS. DONALD J. TRUMP )




9/21/2020 11:33 AM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 3
              Case 8:20-cv-02477-CEH-CPT Document 1-1 Filed 10/23/20 Page 4 of 7 PageID 7


        Plaintiff of the following rights, privileges and immunities secured to Plaintiff, by the

        Constitution and Laws of the United States:

        A. The right of Plaintiff not to be deprived of life, liberty or property without due process of
           law and the right to equal protection of the law, secured by the Fifth Amendment to the
           Constitution of the United States.


            10. In doing the acts and things above complained of, Defendants, and Defendants’

        agents and servants and co-conspirators, were engaged in mode of operation designed and

        intended to deny and deprive Plaintiff of rights guaranteed to Plaintiff under the

        Constitution and Laws of the United States, as hereinabove enumerated, specifically,

        Plaintiff, and the citizens of this Nation, and the various States, are being subjected to

        needless and unnecessary “microbial, infectious diseases” with a citizen being “deprived of

        life and liberty” – DEATH becomes the denouement!

            11. . Plaintiff has been denied due process and equal protection of the law due to the

        “inaction” that has generated a unsecure and compromised “food chain.” A secure and

        uncompromised food chain should have been implemented as requested in Plaintiff’s

        Exhibit “1” to prevent Plaintiff from being subjected to “microbial, infectious diseases,”

        including but not limited to, COVID-19, a future COVID-20, and COVID-21, etc.

            12. The irreparable harm done by the Defendants to deny Plaintiff due process and

        equal protection of the law, in direct violation of Plaintiff's rights secured by the

        Constitution and Laws of the United States, since Defendants' course of illegal conduct

        against Plaintiff resulted in Defendants creating an “unsecure” “food chain” in the United

        States that promotes the transmission of “microbial, infectious diseases," and subsequently,

        attempting to deny Plaintiff the right to due process and equal protection of the law, has

        resulted in Plaintiff being denied a secure “food chain.” No adequate remedy exists at law

        for redress of those deprivations, which continue to occur and will occur in the future

        unless the court declares Defendants’ action violating Plaintiff’s rights.
        ( Page 4 of 7 ) (SEPTEMBER 21, 2020 ) ( DOC: COMPLAINT: ROY A. DAY VS. DONALD J. TRUMP )




9/21/2020 11:33 AM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 4
              Case 8:20-cv-02477-CEH-CPT Document 1-1 Filed 10/23/20 Page 5 of 7 PageID 8


            13. Due to the aforesaid facts, supra, no other adequate remedy exists at law for

        redress of the course of illegal conduct by Defendants, and Defendants' agents and servants

        and co-conspirators, against Plaintiff, and which continue to occur and will occur in the

        future, unless this court permits Plaintiff to have immediate "ACCESS" to this Court to

        obtain relief from Defendants, and Defendants' agents and servants and co-conspirators,

        with the overlay to have this Court issue an order directing Defendants to immediately issue

        an executive directive that secures the “food chain” by preventing “food items” (perishable

        and non-perishable) from being returned to food vendors once the food item has been

        bought and sold.

            14. Associated documents that refer, relate, pertain, or mention the facts and issues

        for the instant Complaint are reflected in Plaintiff’s First Notice of Filing (and the attached

        Exhibits “1” and “2” and “3” and “4”). Pursuant to judicial economy, Plaintiff repeats and

        realleges Plaintiff’s First Notice of Filing as if expressly stated herein.

             WHEREFORE, PREMISES CONSIDERED, Plaintiff, demands that the following relief be

        granted:

        a. Declare that Defendants have violated Plaintiff's Fifth Amendment rights by refusing and

        continuing to implement a policy that secures the “food chain” by denying Plaintiff, and the

        citizens of this Nation, and the various States, the right to prevent food items (perishable,

        and nonperishable) from being returned that have been bought and sold, by denying

        Plaintiff his basic rights and Constitutional rights, including due process and equal

        protection of the law; declare that “consumer products” (not food items) that have been

        bought and sold to a citizen of this Nation, and the various States, are to be returned to the

        manufacture for “sanitizing” before the “consumer product” is returned to the retail

        outlet/vendor.




        ( Page 5 of 7 ) (SEPTEMBER 21, 2020 ) ( DOC: COMPLAINT: ROY A. DAY VS. DONALD J. TRUMP )




9/21/2020 11:33 AM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 5
              Case 8:20-cv-02477-CEH-CPT Document 1-1 Filed 10/23/20 Page 6 of 7 PageID 9


        d. Awarding Plaintiff cost and reasonable attorneys' fees ("litigating fees") or, in the

        alternative, time and money spent to prepare, file and present this lawsuit for the

        reasonable costs and expenses of this action, and in the event of appeal to the United States

        Court of Appeals and the Supreme Court of the United States, Plaintiff have and recover

        additional attorneys' fees and reasonable cost and expense of that action.

        e. Granting Plaintiff such other and further relief as may be just.



                                    NO REQUEST FOR A TRIAL BY JURY


                Plaintiff, Roy A. Day in the above-entitled and numbered matter does NOT request a
        trial by jury of all issues so triable in said matter, but a request a trial by judge, on the
        grounds that it is entitled to such trial by virtue of having complied with all requisites of the
        Florida Rules of Civil Procedures, and there exists in this case an adequate and complete
        remedy at law.


                                             Respectfully submitted,

                                                  /s/ Roy A. Day

                                                  Roy A. Day
                                                  P.O. Box 33
                                             Tarpon Springs, Florida
                                             USA        34688-0033



              /s/ Roy A. Day    (I.D. NO. ???-??-2452)

                   ROY A. DAY
                   P.O. BOX 33
                   TARPON SPRINGS, FLORIDA
                   USA            34688-0033
                   TELEPHONE: 727-6428636
                   EMAIL: royaday@hotmail.com
                   Citizen-Attorney for Plaintiff Roy A. Day


             NOTE: Filed electronically: Florida Court E-Filing Portal




        ( Page 6 of 7 ) (SEPTEMBER 21, 2020 ) ( DOC: COMPLAINT: ROY A. DAY VS. DONALD J. TRUMP )




9/21/2020 11:33 AM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 6
               Case 8:20-cv-02477-CEH-CPT Document 1-1 Filed 10/23/20 Page 7 of 7 PageID 10




        CONTACT INFORMATION:

        ROY A. DAY
        P.O. BOX 33
        TARPON SPRINGS, FLORIDA
        USA                    34688-0033
        ------------------------------------------------------------------------------------------------------
        VOICE: (PRIMARY: 727-6428636)
        -------------------------------------------------------------------------------------------------------
        FAX, and VOICE: 206-4951708
        -------------------------------------------------------------------------------------------------------
        MOBILE DEVICE– TEXT MESSAGE (NO EMAIL TEXT MESSAGE): 727-6428636
        -----------------------------------------------------------------------------------------------------------------

        EMAIL ADDRESS and MOBILE Pocket PC address: royaday@hotmail.com
        ---------------------------------------------------------------------------------------------------------




        EXHIBITS - INDEX:

        See EXHIBIT "1" – Letter to Defendant Trump.

        See EXHIBIT “2” – Notice to Sue.




        ( Page 7 of 7 ) (SEPTEMBER 21, 2020 ) ( DOC: COMPLAINT: ROY A. DAY VS. DONALD J. TRUMP )




9/21/2020 11:33 AM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 7
